Exhibit 10.1



THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER SUCH ACT.

 

WARRANT TO PURCHASE COMMON STOCK

of TOREADOR RESOURCES CORPORATION

 

Warrant No. 029

Void after December 23, 2009

 

 

This Warrant is issued to Natexis Banques Populaires (or its successors or
permitted assigns, the “Holder”) by Toreador Resources Corporation, a Delaware
corporation (the “Company”), on July 11, 2005 (the “Warrant Issue Date”). This
Warrant is issued pursuant to the terms of that certain Fee Letter (as it may be
amended, modified or supplemented from time to time) dated February 21, 2005, by
and between the Company, the Holder and Madison Energy France.

 

1.          Purchase Shares. Subject to the terms and conditions hereinafter set
forth, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
holder hereof in writing), to purchase from the Company up to Fifty Thousand
(50,000) fully paid and nonassessable shares of Common Stock, par value
$0.15625, of the Company, as constituted on the Warrant Issue Date (the “Common
Stock”). The number of shares of Common Stock issuable pursuant to this Section
1 (the “Shares”) shall be subject to adjustment pursuant to Section 11 hereof.

 

2.          Exercise Price. The purchase price for the Shares shall be $27.40
per share, as adjusted from time to time pursuant to Section 11 hereof (the
“Exercise Price”).

 

3.          Exercise Period. This Warrant shall be exercisable commencing on the
Warrant Issue Date and shall expire and be of no further force or effect at 4:30
pm (Dallas time) on December 23, 2009 (the “Expiration Date”).

 

4.          Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:

 

(a)        the surrender of the Warrant, together with a duly executed copy of
the form of Notice of Election attached hereto, to the Secretary of the Company
at its principal office; and

 



 



 

 

(b)        the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased by certified check or
bank draft.

 

5.          Partial Exercise. If this Warrant is exercised for less than all of
the Common Stock purchasable under this Warrant, the Company shall cancel this
Warrant upon surrender hereof and shall execute and deliver to the Holder a new
Warrant of like tenor for the balance of the Common Stock purchasable hereunder.

 

6.          When Exercise Effective. The exercise of this Warrant shall be
deemed to have been effective immediately prior to the close of business on the
day on which this Warrant is surrendered to and the purchase price is received
by the Company as provided in Section 4 above (the “Exercise Date”) and the
Holder shall be deemed to be the record holder of such Common Stock for all
purposes on the Exercise Date.

 

7.          Accredited Investor. On the date hereof, the Holder is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”). Immediately prior to any exercise of
the Warrant pursuant to Section 4, the Holder shall provide the Company with a
representation that it is still an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

8.          Investment Representation. Unless the Shares are issued to the
Holder in a transaction registered under applicable federal and state securities
laws, by its execution hereof, the Holder represents and warrants to the Company
that all Shares which may be purchased hereunder will be acquired by the Holder
for investment purposes for its own account and not with any intent for resale
or distribution in violation of federal or state securities laws. Unless the
Shares are issued to the Holder in a transaction registered under the applicable
federal and state securities laws, all certificates issued with respect to the
Shares shall bear the appropriate restrictive investment legend and shall be
held indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Holder obtains an opinion of counsel,
in form and substance satisfactory to the Company and its counsel, that such
registration is not required.

 

9.          Certificates for Shares. Upon the exercise of the purchase rights
evidenced by Section 4 of this Warrant, one or more certificates for the number
of Shares so purchased shall be issued as soon as practicable thereafter (with
appropriate restrictive legends, if applicable), and in any event within thirty
(30) days of the delivery of the Notice of Election.

 

10.        Issuance of Shares. The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant under Section 4, will be duly
and validly issued, fully paid and nonassessable.

 

11.        Adjustment of Exercise Price and Number of Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:

 

(a)        Subdivisions, Combinations and Other Issuances. If the Company shall
at any time prior to the expiration of this Warrant subdivide its Common Stock,
by split-up or

 

2

 



 

otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend or distribution with respect to any shares of its Common
Stock, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend or distribution, or proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the same.
Any adjustment under this Section 11(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend or distribution, or in the event that no record
date is fixed, upon the making of such dividend or distribution.

 

(b)        Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, consolidation or merger of the
Company, sale or conveyance of all or substantially all assets of the Company or
change in the Common Stock of the Company (other than as a result of a
subdivision, combination, or stock dividend provided for in Section 11(a)
above), then, as a condition precedent of such reclassification, reorganization,
consolidation, merger, sale, conveyance or change, lawful provision shall be
made, and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Holder, so that the Holder shall have the
right at any time prior to the expiration of this Warrant to purchase, at a
total price equal to that payable upon the exercise of this Warrant, the kind
and amount of shares of stock and other securities and property receivable in
connection with such reclassification, reorganization, consolidation, merger,
sale, conveyance or change by a holder of the same number of shares of Common
Stock as were purchasable by the Holder immediately prior to such
reclassification, reorganization, consolidation, merger, sale, conveyance or
change. In any such case appropriate provisions shall be made with respect to
the rights and interest of the Holder so that the provisions hereof shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the purchase price per share payable hereunder, provided the
aggregate purchase price shall remain the same.

 

(c)        Carry Over of Adjustments. No adjustment of the Exercise Price shall
be made if the amount of such adjustment shall be less than 1% of the Exercise
Price in effect immediately prior to the event giving rise to the adjustment,
provided, however, that in such case any adjustment that would otherwise be
required then to be made shall be carried forward and shall be made at the time
of and together with the next subsequent adjustment which, together with any
adjustment so carried forward, shall amount to at least 1% of the Exercise
Price.

 

(d)        Discretionary Reduction in Exercise Price. The Company may at any
time or from time to time reduce the Exercise Price of the Warrant.

 

(e)        Notice of Adjustment. Upon any adjustment of the number of Shares and
upon any adjustment of the Exercise Price, then and in each such case the
Company shall give written notice thereof to the Holder, which notice shall
state the Exercise Price and the number of Shares or other securities subject to
the unexercised Warrant resulting from such adjustment, and shall set forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.

 

 

3

 



 

 

(f)

Other Notices. In case at any time prior to the Expiration Date:

 

(i)

the Company shall declare any dividend or distribution upon its shares of Common
Stock payable in shares;

 

(ii)

the Company shall offer for subscription pro rata to the holders of its shares
of Common Stock any additional shares of any class or other rights;

 

(iii)

there shall be any capital reorganization or reclassification of the capital
stock of the Company, or consolidation, amalgamation or merger of the Company
with, or sale of all or substantially all of its assets to, any other entity or
person; or

 

(iv)

there shall be a voluntary dissolution, liquidation or winding-up of the
Company,

 

then, in any one or more of such cases, the Company shall give to the Holder
(A) at least 10 days’ prior written notice of the date on which a record date
shall be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up and (B) in the case of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up, at least 10 days’ prior written notice of the date
when the same shall take place. Such notice in accordance with the foregoing
clause (A) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of shares of Common Stock
shall be entitled thereto, and such notice in accordance with the foregoing
clause (B) shall also specify the date on which the holders of shares of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, amalgamation, sale, dissolution, liquidation or
winding-up, as the case may be.

 

(g)        Shares to be Reserved. The Company will at all times keep available,
and reserve out of its authorized shares of Common Stock, solely for the purpose
of issue upon the exercise of the Warrant, such number of Shares as shall then
be issuable upon the exercise of the Warrant. The Company will take all such
actions as may be necessary to ensure that all such Shares may be so issued
without violation of any applicable requirements of the New York Stock Exchange,
the American Stock Exchange, the Nasdaq National Market or the Nasdaq Small Cap
Market, as applicable. The Company will take all such actions as are within its
power to ensure that all such Shares may be so issued without violation of any
applicable law.

 

12.        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

 

 

4

 



 

 

13.        No Stockholder Rights. Prior to exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the Shares,
including (without limitation) the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and the Holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
nothing in this Section 13 shall limit the right of the Holder to be provided
the Notices required under this Warrant.

 

14.        Participation in Rights Distribution. If at any time, while this
Warrant, or any portion thereof, is outstanding and unexpired, the Company shall
issue to all holders of its Common Stock rights (the “Rights”) entitling the
holders thereof to purchase shares of Common Stock, the Company also shall issue
to the Holder identical Rights, with such number of Rights to be issued to the
Holder being based on the number of shares of Common Stock which Holder would
then be entitled to receive if this Warrant had been exercised in full
immediately prior to the issuance of the Rights. Prior to issuing the Rights,
the Company shall provide notice to the Holder as set forth in Section 11(f). In
connection with issuing the Rights, the Company will take all necessary
corporate action to at all times keep available and reserve out of its
authorized shares of Common Stock the number of shares of Common Stock issuable
upon exercise of the Rights.

 

15.        Transfers of Warrant. The Holder of the Warrants may transfer this
Warrant only to an Affiliate (as defined under Rule 405 promulgated pursuant to
the Securities Act) only in compliance with all applicable federal and state
securities laws; provided however, that this Warrant may only be transferred by
the Holder to a maximum of five individuals or entities. No subsequent transfer
of this Warrant by any assignee of the Holder shall be permissible, without the
prior written consent of the Company. In order for a transferee of this Warrant
to receive any of the benefits of such Warrant, the Company must have received
notice of such transfer, pursuant to Section 19 hereof, in the form of
assignment attached hereto, accompanied by an opinion of counsel, which opinion
shall be reasonably acceptable to the Company, that an exemption from
registration of this Warrant under the Securities Act and under any applicable
state securities law is available.

 

16.        Replacement. Upon receipt by the Company of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Warrant and, if requested by the
Company, upon delivery of a bond of indemnity satisfactory to the Company (or,
in the case of mutilation, upon surrender of this Warrant) sufficient to protect
the Company from any loss it may suffer as a result of a lost, stolen or
destroyed Warrant, the Company will issue to the Holder a replacement warrant
(containing the same terms and conditions as this Warrant).

 

17.        Successors and Assigns. The terms and provisions of this Warrant
shall inure to the benefit of, and be binding upon, the Company and the Holder
hereof and their respective successors and permitted assigns as set forth in
Section 15.

 

18.        Amendments and Waivers. Any term of this Warrant may be amended and
the observance of any term of this Warrant may be waived (either generally or in
a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Holder.

 

 

5

 



 

 

19.        Notices. All notices required under this Warrant shall be deemed to
have been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) three business day after being
sent, when sent by professional overnight courier service, or (iv) ten days
after mailing when sent by registered or certified mail. Notices to the Company
shall be sent to the principal office of the Company (or at such other place as
the Company shall notify the Holder hereof in writing). Notices to the Holder
shall be sent to the address of the Holder on the books of the Company (or at
such other place as the Holder shall notify the Company hereof in writing).

 

20.        Certain Remedies. The Holder shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Warrant regarding the
Company issuing Common Stock upon the exercise of the Warrant, issuing a new
Warrant upon the partial exercise of the Warrant and issuing a new Warrant to
replace a lost, stolen or destroyed Warrant and to enforce specifically the
terms and provisions of this Warrant regarding the Company issuing Common Stock
upon the exercise of the Warrant, issuing a new Warrant upon the partial
exercise of the Warrant and issuing a new Warrant to replace a lost, stolen or
destroyed Warrant in any court of the United States or any state thereof having
jurisdiction, this being in addition to any other remedy to which the Holder may
be entitled at law or in equity.

 

21.        Captions. The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

 

22.        Governing Law. This Warrant shall be governed by the laws of the
State of Delaware.

 

* * * * *



 

6

 



 

 

IN WITNESS WHEREOF, Toreador Resources Corporation caused this Warrant to be
executed by an officer thereunto duly authorized.

 

TOREADOR RESOURCES CORPORATION

 

 

By:

/s/ Douglas W. Weir

 

Name: Douglas W. Weir

 

Title: Senior Vice President & CFO

 

 

Agreed to and Acknowledged by:

 

NATEXIS BANQUES POPULAIRES

 

 

By:

/s/ Damien Mauvais

 

Name:   Damien Mauvais

 

Title:    Head of Reserve Based Financing

 

 

 

7

 



 

 

FORM OF NOTICE OF ELECTION

 

The undersigned hereby irrevocable elects to exercise the number of Warrants of
TOREADOR RESOURCES CORPORATION set out below for the number of Shares (or other
property or securities subject thereto) as set forth below:

 

(a)

Number of Shares to be Acquired:

 

(b)

Exercise Price per Share:

 

(c)

Aggregate Purchase Price [(a) multiplied by (b)]:

 

and hereby tenders a certified check, bank draft or cash for such aggregate
purchase price, and directs such Shares to be registered and a certificate
therefore to be issued as directed below.

 

DATED this ____________ day of ______________________, _____.

 

 

 

Per:

 

Direction as to Registration

Name of Registered Holder:

 

Address of Registered Holder:

 

                 

 



 



 



 

 

FORM OF ASSIGNMENT

 

(To be executed by the registered holder if such holder

desires to transfer the Warrant.)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
Assignee named below all of the rights of the undersigned to purchase shares of
common stock (“Common Shares”) of Toreador Resources Corporation represented by
the Warrant, with respect to the number of Common Shares set forth below:

 

Name of Assignee

 

Address

 

Number of Common Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint
____________________________________ Attorney, to make such transfer on the
books of Toreador Resources Corporation, maintained for that purpose, with full
power of substitution in the premises.

 

Dated: __________________, 200_

 

Signature      

(Signature must conform in all respect to name of holder as specified on the
face of the Warrant.)

 

 

(Insert Social Security or Other Identifying Number of Holder)

 

 



 

 

 